DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/21 has been entered.
 
The Amendment filed 5/17/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 16 and 18 have been amended.
	Claims 1-15 have been canceled.
Remarks drawn to rejections of Office Action mailed 3/2/21 include:
112 2nd paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
102(a)(1) rejection: which has been overcome by applicant’s amendments and has been withdrawn.

An action on the merits of claims 16-30 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrova et al. (Organic Letters, 2011, 13(16), pp 4200-4203).
	Petrova et al. disclose compounds of formula 3b, 3c, and 3e which anticipate the instant compounds wherein the instant variables are seen to be: the compound is formula I, R1 is H; R3 is H and R3 is guanosine (3e), uridine (3c), and thymidine (3b) – see Scheme 1 and Table 1 
    PNG
    media_image1.png
    73
    105
    media_image1.png
    Greyscale
. These compounds are used in a chemical synthesis process and mixed with . 

Allowable Subject Matter
Claim 17 is allowed.
Claims 20-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623